COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
TEXAS TECH UNIVERSITY                                                 No. 08-16-00019-CV
HEALTH SCIENCES CENTER AT EL                       §
PASO,                                                                    Appeal from the
                                                   §
                                Appellant,                         County Court at Law No. 5
                                                   §
v.                                                                  of El Paso County, Texas
                                                   §
MARIEL RODRIGUEZ,                                                     (TC# 2014DCV1047)
                                                   §
                                 Appellee.

                                  MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss the appeal because the parties

have resolved the dispute. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the

appeal. Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d)(“Absent

agreement of the parties, the court will tax costs against the appellant.”).


                                               STEVEN L. HUGHES, Justice
August 24, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.